Exhibit 10.2


PSS WORLD MEDICAL, INC.AMENDED
AND RESTATED
DIRECTORS’ STOCK PLAN


I.   GENERAL


1.1   PURPOSE OF THE PLAN

        The purpose of the Plan is to enable PSS World Medical, Inc. to attract
and retain persons of exceptional ability to serve as directors of the Company
and to align the interests of directors and shareholders in enhancing the value
of the Company’s common stock.


1.2   DEFINITIONS

        The following definitions shall apply to the Plan:

          “Annual Meeting Date” means the date of each annual meeting of
shareholders of the Company at which directors are elected.


          “Annual Grant Date” means the date of the meeting of the Board of
Directors at which annual grants of stock options are made to employees of the
Company, or if no option grants are made to employees in a particular year, on
the date of the regularly scheduled meeting of the Board of Directors that
occurs closest to the end of that fiscal year of the Company.


          “Annual Option” means an Option automatically granted to a
Non-Employee Director pursuant to Section 2.1 of the Plan.


          “Award”means any Option or Restricted Stock award granted to a
Participant under the Plan.


          “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.


          “Board”means the Board of Directors of the Company.


          “Change in Control” has the meaning assigned such term in Section
4.11.


          “Code”means the Internal Revenue Code of 1986, as amended from time to
time.


          “Committee”means the committee of the Board described in Section 1.3.


          “Common Stock” means the $0.01 par value common stock of the Company
and such other securities of the Company as may be substituted for Common Stock
pursuant to Section 4.2.


          “Company”means PSS World Medical, Inc., a Florida corporation.


          “Disability” shall have the meaning provided in the Company’s
applicable disability plan or, in the absence of such a definition, when a
Participant becomes totally disabled (as determined by a physician mutually
acceptable to the Participant and the Company) before termination of his or her
service on the Board if such total disability continues for more than three (3)
months.


          “Discretionary Option” means an Option granted under Section 2.3.


          “Election Form” means a form approved by the Committee pursuant to
which a Non-Employee Director elects to receive Replacement Options under
Section 2.2.


          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time.


          “Fair Market Value” means the average of the high and low sales prices
of the shares of Common Stock on such date on the principal national securities
exchange or automated quotation system of a registered securities association on
which such shares of Common Stock are listed or admitted to trading. If the
shares of Common Stock on such date are not listed or admitted to trading, the
Fair Market Value shall be the value established by the Board in good faith.


          “Fees” means the annual cash retainer fee and meeting fees payable by
the Company (or a Participating Subsidiary) to a Non-Employee Director for
services as a director (and, if applicable, as the member or chairman of a
committee of the Board), as such amount may be changed from time to time.


          “Non-Employee Director” means a director of the Company or of any
Participating Subsidiary who is not at the time serving as an employee of the
Company or any of its Subsidiaries.


          “Option”means an Annual Option, a Replacement Option or a
Discretionary Option.


          “Options Election Period” means the period designated by the Committee
each year during which Non-Employee Directors may elect to receive Options in
lieu of Fees and/or Restricted Stock Awards. The Options Election Period shall
end on or before June 13, 1997, with respect to Plan Year 1998, and before April
1 of each subsequent year for the following Plan Year.


          “Participant” means a person who, as a Non-Employee Director, has been
granted an Award under the Plan.


          “Participating Subsidiary” means any Subsidiary designated by the
Committee whose non-employee directors are eligible to receive Awards under the
Plan.


          “Plan”means the PSS World Medical, Inc. Directors’ Stock Plan, as
amended from time to time.


          “Plan Year” means the fiscal year of the Company.


          “Replacement Option” means an Option granted to a Non-Employee
Director pursuant to Section 2.2 of the Plan.


          “Restricted Stock” means Common Stock granted under Article III which
is subject to the restrictions described therein.


          “Retirement” shall have the meaning provided in the Company’s
retirement policy applicable to directors of the Company or its Subsidiaries.


          “Subsidiary” means any corporation, limited liability company,
partnership or other entity of which a majority of the outstanding voting stock
or voting power is beneficially owned directly or indirectly by the Company.



1.3   ADMINISTRATION OF THE PLAN

        The Plan shall be administered by the Compensation Committee or any
other committee of the Board consisting of at least two directors. The Committee
shall have full and final authority in its discretion to interpret, administer
and amend the provisions of the Plan; to adopt rules and regulations for
carrying out the Plan; to decide all questions of fact arising in the
application of the Plan; and to make all other determinations necessary or
advisable for the administration of the Plan. The Committee shall consist of at
least two directors and shall meet once each fiscal year, and at such additional
times as it may determine or as is requested by the chief executive officer of
the Company. It is intended that the directors appointed to serve on the
Committee shall be “non-employee directors” within the meaning of Rule 16b-3
promulgated under the Exchange Act. However, the mere fact that a Committee
member shall fail to qualify under such requirements shall not invalidate any
Award made by the Committee which Award is otherwise validly made under the
Plan. The Committee may appoint a plan administrator to carry out the
ministerial functions of the Plan, but the administrator shall have no other
authority or powers of the Committee.

        Without limiting the foregoing, the Committee has the exclusive power,
authority and discretion to:

    (a)        Designate and change the Participating Subsidiaries from time to
time;


    (b)        Make all determinations concerning Discretionary Options,
including the terms, timing, amounts and recipients thereof;


    (c)        Accelerate the vesting or lapse of restrictions of any
outstanding Award, based in each case on such considerations as the Committee in
its sole discretion determines; and


    (d)        Determine whether, to what extent, and under what circumstances
an Award may be settled in, or the exercise price of an Award may be paid in,
cash, Common Stock, or other property, or an Award may be canceled, forfeited,
or surrendered.


        The Committee’s interpretation of the Plan, any Awards granted under the
Plan, any Award Agreement and all decisions and determinations by the Committee
with respect to the Plan are final, binding, and conclusive on all parties.


1.4   ELIGIBLE PARTICIPANTS

        Each Non-Employee Director shall be eligible to participate in the Plan.


1.5   AWARDS UNDER THE PLAN

        Awards under the Plan shall be in the form of Options as described in
Article II or shares of Restricted Stock as described in Article III.


1.6   SHARES

        The aggregate number of shares of Common Stock, including but not
limited to shares reserved for issuance pursuant to the exercise of Options,
which may be granted or issued under the terms of the Plan, may not exceed
800,000 shares and hereby are reserved for such purpose. Whenever any
outstanding Award or portion thereof expires, is canceled or forfeited or is
otherwise terminated for any reason without having been exercised, the Common
Stock allocable to the expired, forfeited, canceled or otherwise terminated
portion of the Award may again be the subject of further Awards hereunder.


II.   OPTIONS


2.1   ANNUAL GRANTS OF OPTIONS

    (a)        Grant of Annual Options. In addition to any Replacement Options
or grants of Discretionary Options that the Committee may make under the Plan
from time to time, each Non-Employee Director shall automatically receive on
each Annual Grant Date during the period such director serves as a Non-Employee
Director, an Option to purchase 3,000 shares of Common Stock (“Annual Options”).

    (b)        Option Price. The option price per share of an Annual Option
shall be the Fair Market Value of the Common Stock on the date the Option is
granted.

    (c)        Term and Exercise of Annual Options. The term of an Annual Option
shall expire ten (10) years from the date of grant. After a Participant ceases
to serve as a director of the Company (or of any Participating Subsidiary) for
any reason, including, without limitation, Retirement, death, Disability or any
other voluntary or involuntary termination of a Participant’s service as such a
director (a “Termination”), the unexercised portion of any outstanding Annual
Options held by such Participant shall terminate and be null and void for all
purposes after three (3) years have elapsed from the date of the Termination
unless extended by the Committee, in its sole discretion; provided, however,
that in no event shall the exercise period extend beyond the expiration of the
original Option term.

    (d)        Vesting. Annual Options shall become exercisable in whole or in
part on the date of grant. In no event, however, shall an Annual Option be
exercised after the expiration of ten (10) years from the date of grant.


2.2   OPTIONS IN LIEU OF DIRECTOR FEES AND/OR RESTRICTED STOCK.

    (a)        Election to Receive Replacement Options. A Non-Employee Director
may elect to defer all (but not less than all) of (i) his or her Fees and/or
(ii) Awards of Restricted Stock under Article III, by conversion to Options in
accordance with this Section 2.2 (“Replacement Options”). A Non-Employee
Director who wishes to receive Fees or a Restricted Stock Award for a Plan Year
in the form of Replacement Options must irrevocably elect to do so during the
Options Election Period for such Plan Year, by delivering a valid Election Form
to the Committee or the plan administrator. A Non-Employee Director’s
participation in Section 2.2 of the Plan will be effective as of June 13, 1997
with respect to the Fees and Restricted Stock Awards for Plan Year 1998 and, in
all other cases, as of the first day of the Plan Year beginning after the
Committee or the plan administrator receives the Non-Employee Director’s
Election Form.

    (b)        Irrevocable, Annual Election. Elections to receive Replacement
Options are irrevocable and shall be valid only for one Plan Year. New elections
must be made for participation in Section 2.2 of the Plan for subsequent Plan
Years.

    (c)        Time of Grant. Options shall be granted to each Non-Employee
Director who, during the applicable Options Election Period, filed with the
Committee or the plan administrator a written irrevocable election to receive
Replacement Options as payment of his or her Fees and/or Restricted Stock Award
payable in the following Plan Year. Such Replacement Options will be granted on
June 13, 1997 in the case of Plan Year 1998 and, in the case of any other Plan
Year, on the first business day in the Plan Year for which such election was
made.

    (d)        Number of Options. If Replacement Options are to be granted in
lieu of Fees, the number of Replacement Options to be granted will be calculated
by dividing (i) the estimated Fees payable to such participant during the Plan
Year, based on the number of scheduled meetings during the Plan Year, by (ii)
45% of the Fair Market Value per share of the Common Stock on the date of grant,
and rounding such quotient up to the nearest whole share. If Replacement Options
are to be granted in lieu of Restricted Stock Awards, the number of Replacement
Options to be granted will be calculated by dividing (i) the aggregate Fair
Market Value (on the date of grant of the Replacement Options) of the shares of
Restricted Stock that otherwise would be granted, by (ii) 45% of the Fair Market
Value per share of the Common Stock on the date of grant, and rounding such
quotient up to the nearest whole share.

    (e)        Exercise Price. The total price paid per Share under each
Replacement Option granted under this Section 2.2 shall be the Fair Market Value
per share of Common Stock on the date of grant.

    (f)        Term and Exercise of Replacement Options. The term of a
Replacement Option shall expire ten (10) years from the date of grant. After a
Participant ceases to serve as a director of the Company (or of any
Participating Subsidiary) for any reason, including, without limitation,
Retirement, death, Disability or any other voluntary or involuntary termination
of a Participant’s service as such a director (a “Termination”), the unexercised
portion of any outstanding Replacement Options held by such Participant shall
terminate and be null and void for all purposes after three (3) years have
elapsed from the date of the Termination unless extended by the Committee, in
its sole discretion; provided, however, that in no event shall the exercise
period extend beyond the expiration of the original Option term.

    (g)        Vesting. Replacement Options shall become exercisable in whole or
in part on the date of grant. In no event, however, shall a Replacement Option
be exercised after the expiration of ten (10) years from the date of grant.


2.3   DISCRETIONARY OPTIONS

        In addition to Annual Options and Replacement Options, the Committee is
authorized, in its discretion from time to time, to grant Options to
Non-Employee Directors on the following terms and conditions:

    (a)        Exercise Price. The exercise price per share of Common Stock
under a Discretionary Option shall be determined by the Committee.

    (b)        Time and Conditions of Exercise. The Committee shall determine
the time or times at which a Discretionary Option may be exercised in whole or
in part. The Committee also shall determine the performance or other conditions,
if any, that must be satisfied before all or part of a Discretionary Option may
be exercised. The Committee may waive any exercise provisions at any time in
whole or in part based upon factors as the Committee may determine in its sole
discretion so that the Discretionary Option becomes exerciseable at an earlier
date.


2.4   TERMS APPLICABLE TO OPTIONS GENERALLY

    (a)        Nonqualified Stock Options. Options granted under the Plan will
not be treated as incentive stock options within the meaning of Section 422 of
the Code.

    (b)        Evidence of Grant. All Options shall be evidenced by a written
Award Agreement between the Company and the Participant. The Award Agreement
shall include such provisions, not inconsistent with the Plan, as may be
specified by the Committee.

    (c)        Notice of Exercise. When exercisable pursuant to the terms of the
Plan and the governing Award Agreement, an Option shall be exercised by the
Participant as to all or part of the shares subject to the Option by delivering
written notice of exercise to the Company at its principal business office or
such other office as the Company may from time to time direct, (a) specifying
the number of shares to be purchased, (b) accompanied by a check payable to the
Company in an amount equal to the full exercise price of the number of shares
being exercised, (c) including a Tax Election, if applicable, in accordance with
Section 4.7, and (d) containing such further provisions consistent with the
provisions of the Plan, as the Company may from time to time prescribe.

    (d)        Limitation of Exercise Periods. The Committee may limit the time
periods within which an Option may be exercised if a limitation on exercise is
deemed necessary in order to effect compliance with applicable law.

    (e)        Payment. The Committee shall determine the methods by which the
exercise price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Common Stock, or other property (including “cashless
exercise” arrangements), and the methods by which shares of Common Stock shall
be delivered or deemed to be delivered to Participants; provided, however, that
if shares of Common Stock are used to pay the exercise price of an Option, such
shares must have been held by the Participant for at least six months.

    (f)        Beneficiaries. A Participant, by written notice to the Company,
may designate one or more persons (and from time to time change such
designation) including his or her legal representative, who, by reason of his or
her death, shall acquire the right to exercise all or a portion of an Option. If
no designation is made before the death of the Participant, the Participant’s
Option may be exercised by the personal representative of the Participant’s
estate, or by a person who acquired the right to exercise such Option by will or
the laws of descent and distribution. If the person with exercise rights desires
to exercise any portion of the Option, such person must do so in accordance with
the terms and conditions of this Plan.

    (g)        Change in Control. Notwithstanding anything herein to the
contrary, if a Change in Control has occurred, then all Options granted under
the Plan shall immediately become exercisable on the date such Change in Control
occurred, in accordance with Section 4.11.


III.   RESTRICTED STOCK


3.1   TERMS AND CONDITIONS

        Each Non-Employee Director of the Company who has not filed a timely
Election Form to receive Replacement Options in lieu thereof in accordance with
Section 2.2 above, shall receive a grant of 3,000 shares of Common Stock subject
to the restrictions set forth in Section 3.2 (“Restricted Stock”) on each Annual
Meeting Date at which the shareholders elect such Non-Employee Director to serve
as a director; provided however, that as of the date of their election,
Non-Employee Directors of the Company who are elected to fill a vacancy for a
term of less than three (3) years shall receive a grant of 1,000 shares per year
for each full year of the term to which such Non-Employee Director is elected.
Restricted Stock, with such restrictions noted on the face of the certificates,
shall be issued in the name of the Participant granted the Restricted Stock and
such certificates shall be deposited with a trust administered by the Committee
(and subject to the claims of the Company’s creditors) during the restriction
period set forth in Section 3.3.


3.2   RESTRICTIONS

        Until the lapse of the restriction period set forth in Section 3.3, the
shares of Restricted Stock granted hereunder (i) may not be sold, transferred,
pledged assigned or otherwise alienated or hypothecated, and (ii) will be
subject to the risks of forfeiture described in Section 3.4. The Committee may
impose such other restrictions on any shares of restricted stock as required by
law including, without limitation, restrictions under applicable federal or
state securities laws, and may place legends on the certificates representing
such restricted stock to provide appropriate notice of such restrictions.


3.3   PERIOD OF RESTRICTION

        Subject to Section 3.6, the restrictions set forth in Section 3.2 shall
lapse and such shares shall be freely transferable upon the expiration of the
director’s then-current term in office (i.e., the term with respect to which the
Restricted Stock Award was granted) as specified in accordance with the
Company’s Amended and Restated Articles of Incorporation, as amended from time
to time.


3.4   TERMINATION OF SERVICE AS A DIRECTOR

        If a Participant ceases to serve as a director of the Company prior to
the lapsing of the restrictions in accordance with Section 3.3 as a result of
death, Disability or Retirement, restrictions on the shares of Restricted Stock
granted to the Participant shall immediately lapse on the date of death,
Disability or Retirement. If a Participant ceases to serve as a director of the
Company prior to the lapsing of restrictions in accordance with Section 3.3 for
any reason other than death, Disability or Retirement, the shares of Restricted
Stock granted to such Participant shall be forfeited and shall revert to the
Company.


3.5   RIGHTS AS SHAREHOLDER

        Prior to the lapsing of restrictions in accordance with Section 3.3,
Participants holding shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such shares while they
are held by the Participant. If any such dividend or distribution is paid in
shares of Common Stock, such shares shall be subject to the same restrictions on
transferability as the shares of Restricted Stock with respect to which they
were paid.


3.6   CHANGE IN CONTROL

        Notwithstanding anything herein to the contrary, if a Change in Control
has occurred, then all restrictions on the Restricted Stock shall lapse on the
date such Change in Control occurred, in accordance with Section 4.11.


3.7   SECTION 83(B) ELECTION

        Participants shall not be permitted to make an election under Section
83(b) of the Code with respect to shares of Restricted Stock granted under the
Plan.


IV.   GENERAL PROVISIONS


4.1   GENERAL RESTRICTIONS

        Each Award under the Plan shall be subject to the requirement that if
the Committee shall determine, at any time, that (a) the listing, registration
or qualification of the shares of Common Stock subject or related thereto upon
any securities exchange or under any state or federal law, or (b) the consent or
approval of any government regulatory body, or (c) an agreement by the
Participant with respect to the disposition of shares of Common Stock, is
necessary or desirable as a condition of, or in connection with, the granting or
the issuance or purchase of shares of Common Stock thereunder, such grant may
not be consummated in whole or in part unless such listing, registration,
qualification, consent approval or agreement shall have been effected or
obtained free of any conditions not acceptable to the Committee.


4.2   ADJUSTMENTS FOR CHANGES IN CAPITALIZATION

        In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, rights offer, liquidation, dissolution, merger,
consolidation, spin-off or sale of assets, or any other change in or affecting
the corporate structure or capitalization of the Company, the Board shall make
such adjustments as the Committee may recommend, and as the Board in its
discretion may deem appropriate, in the number and kind of shares authorized by
the Plan, in the number, exercise price or kind of shares covered by the Awards
and in any outstanding Awards under the Plan in order to prevent substantial
dilution or enlargement thereof.


4.3   AMENDMENTS

        The Board or the Committee may, at any time and from time to time,
amend, modify or terminate the Plan without stockholder approval; provided,
however, that the Board or Committee may condition any amendment or modification
on the approval of stockholders of the Company if such approval is necessary or
deemed advisable with respect to tax, securities or other applicable laws,
policies or regulations. No termination, amendment, or modification of the Plan
shall adversely affect any Award previously granted under the Plan, without the
written consent of the Participant.


4.4  MODIFICATION, SUBSTITUTION OR CANCELLATION OF AWARDS

        At any time and from time to time, the Committee may amend, modify or
terminate any outstanding Award without approval of the Participant; provided,
however, that, subject to the terms of the applicable Award Agreement, such
amendment, modification or termination shall not, without the Participant’s
consent, reduce or diminish the value of such Award determined as if the Award
had been exercised, vested, cashed in or otherwise settled on the date of such
amendment or termination. Subject to the above, the Committee may grant Awards
in substitution for any other Award granted under the Plan and may require the
surrender of such other Award in consideration of the grant of the new Award.


4.5   SHARES SUBJECT TO THE PLAN

        Shares distributed pursuant to the Plan shall be made available from
authorized but unissued shares or from shares purchased or otherwise acquired by
the Company for use in the Plan, as shall be determined from time to time by the
Committee.


4.6   RIGHTS OF A SHAREHOLDER

        Participants under the Plan, unless otherwise provided by the Plan,
shall have no rights as shareholders by reason thereof unless and until
certificates for shares of Common Stock are issued to them.


4.7   WITHHOLDING

        The Company shall have the right to deduct from any distribution of
Common Stock to any Participant an amount equal to the federal, state and local
income taxes and other amounts as may be required by law to be withheld (the
“Withholding Taxes”) with respect to any Award under the Plan. If a Participant
is to experience a taxable event in connection with the receipt of cash or
shares of Common Stock pursuant to an Option exercise (a “Taxable Event”), the
Participant shall pay the Withholding Taxes to the Company prior to the issuance
of such shares of Common Stock. In satisfaction of the obligation to pay
Withholding Taxes to the Company, the Participant may make a written election
(the “Tax Election”) to have withheld a portion of the shares of Common Stock
then issuable to the Participant having an aggregate Fair Market Value on the
day immediately preceding the date of such issuance equal to the Withholding
Taxes.


4.8.   LIMITATIONS ON TRANSFERS

        Options granted under the Plan may be transferred by the original
optionee only by gift to (i) one or more of the following family members of the
optionee: child, stepchild, grandchild, parent, step-parent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relations; (ii) any person sharing the optionee’s household (other than
a tenant or employee); (iii) a trust in which any of the above persons hold more
than 50% of the beneficial interest; (iv) a foundation in which any of the above
persons (or the optionee) control the management of assets; or (v) any other
entity in which any of the above persons (or the optionee) own more than 50% of
the voting interests. The Committee may establish any reasonable terms and
conditions upon which transfers may take place. Except as expressly provided
herein, no option or other grant shall be transferable except by will, the laws
of descent and distribution or a qualified domestic relations order (“QDRO”) as
defined by the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder. During the lifetime of the
Participant, except as expressly provided in the Plan, grants under the Plan
shall be exercisable only by such Participant, by a permitted transferee, by the
guardian or legal representative of such Participant or permitted transferee, or
pursuant to a QDRO.


4.9   NON-UNIFORM DETERMINATIONS

        Determinations by the Committee with respect to Discretionary Options
under the Plan (including, without limitation, determinations of the persons to
receive Discretionary Options, the form, amount and timing of such Options, and
the terms and provisions of such Options and the agreements evidencing the same)
need not be uniform and may be made by it selectively among persons who receive,
or are eligible to receive, Awards under the Plan, whether or not such persons
are similarly situated.


4.10   EFFECTIVE DATE; DURATION

        The Plan first became effective in 1994, and was subsequently amended
and restated effective as of July 8, 1996. The second amendment and restatement
of the Plan was approved by the Board of Directors and became effective as of
June 13, 1997, subject to approval by the shareholders. No Award may be given
under the Plan after May 31, 2000, but Awards theretofore granted may extend
beyond such date.


4.11  CHANGE IN CONTROL

        Notwithstanding anything herein to the contrary, if a Change in Control
of the Company occurs, then all Options shall become fully exercisable and all
restrictions on the Restricted Stock shall lapse as of the date such Change in
Control occurred. For the purposes of the Plan, a Change in Control of the
Company shall be deemed to have occurred upon the earliest of the following
events.

    (a)        The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), the following acquisitions
shall not constitute a Change in Control: (i) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (ii) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (c) of this Section 4.11; or


    (b)        Individuals who, as of June 1997, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
June 1997 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


    (c)        Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 80% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination, and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination.



4.12   GOVERNING LAW

        The Plan and all actions taken thereunder shall be governed by and
construed in accordance with the laws of the State of Florida.